These are petitions to register title to certain parcels of land in Sandwich. For convenience, the parcels are referred to as parcels 1 and 3 as they appear on the plan filed with Laden-burg’s petition. Ladenburg appeals from the judge’s decision that he had title to only a part of parcel 1, and that he had no title to parcel 3. The only question is whether the decision is correct in law upon the facts stated and the exhibits incorporated in the decision. Ide v. Bowden, 342 Mass. 22, 24. Comeau v. Manzelli, 344 Mass. 375, 376. With respect to parcel 1, the judge found that the deeds in Ladenburg’s chain of title described only that portion of the parcel northwest of the so called “great bend” of Seorton Creek. With respect to parcel 3, the judge found that Ladenburg’s predecessor in title held no title to that land when he purported to convey it and that the title is in the respondent Fritz B. Talbot. There is no error of law apparent upon this record (see Harrington v. Anderson, 316 Mass. 187,190-193) since the judge’s decision clearly comports with the facts stated therein which cannot be revised by us. Cerel v. Framingham, 342 Mass. 17, 18.

Decision affirmed in each case.